Citation Nr: 0715909	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision.  The 
veteran had been scheduled to testify at a hearing before the 
Board, but he withdrew his request for such a hearing in 
October 2006.


FINDINGS OF FACT

The veteran does not currently have bilateral hearing loss 
disability, for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385, 4.85 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent letters in October 2002 and February 2004; a 
rating decision in January 2003; a statement of the case in 
May 2003; and supplemental statements of the case in June 
2005, January 2006, and July 2006.  The October 2002 RO 
letter preceded the RO's initial adjudication and essentially 
satisfied VA's duties to notify the veteran with regard to 
evidentiary needs for service connection claims.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Thus, VA has made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication (the July 2006 
supplemental statement of the case) is harmless.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with RO adjudication after receipt of the required 
notice.  VA effectively complied with all of the required 
elements under its duty to notify claimants prior to the last 
RO adjudication (the July 2006 supplemental statement of the 
case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Indeed, the veteran has demonstrated knowledge of the 
evidentiary requirements by referring to all available 
treatment records and by providing non-VA treatment records 
and an etiology opinion.  Thus, VA satisfied its duty to 
notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Also, VA has examined 
the veteran several times.  Thus, VA has fulfilled its duty 
to assist the appellant.  The Board now turns to the merits 
of the claim.

The veteran seeks service connection for a bilateral hearing 
loss disability based on noise exposure from his active 
service as a platoon sergeant.  He has reported having had 
two years of occupational noise exposure in a factory prior 
to active service, but that he had a significant history of 
military noise exposure to weapons during service.  He states 
that he has difficulty hearing in crowds.

Service connection may be granted to a veteran for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be presumed for certain 
chronic diseases, including organic disease of the nervous 
system (such as sensorineural hearing loss), that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (the Maryland CNC test) 
and a puretone audiometry test.  38 C.F.R. § 4.85(a).

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The service medical records include an entrance examination 
from July 1967.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
--
-5
LEFT
0
-5
5
--
-5

On a March 1969 separation examination, pure tone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
--
10
LEFT
0
0
0
--
15

While there appears to have been a decrease in hearing acuity 
levels over the two years of the veteran's active service, 
these hearing acuity levels did not per se rise to the level 
of hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385.  He also denied having any ear trouble or any 
hearing loss o the accompanying separation medical history 
report.

Thus, the Board turns to the post-service evidence to 
determine if the veteran has a current hearing loss 
disability within the meaning of 38 C.F.R. § 3.385 and 
whether any such hearing loss disability is due to his active 
service.  

After service, many years elapsed before the veteran first 
reported hearing problems.  

On a May 2000 VA baseline physical examination, the veteran 
denied having any hearing difficulty, and examination of the 
ears revealed no structural or hearing abnormalities.

The veteran started reporting right ear problems in April 
2002.  Indeed, the veteran has stated that he has a history 
of ear infections.  Non-VA records from the ensuing months 
reflect complaints of right ear pressure and pain, with 
impressions of otalgia of unknown cause and right ear 
Eustachian tube dysfunction.  However, non-VA audiograms were 
also interpreted as showing mild to moderate sensorineural 
bilateral hearing loss.

The evidence includes several non-VA audiological 
evaluations.  

On an August 2002 non-VA examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
--
30
LEFT
20
15
30
--
30

Speech recognition ability was 100 percent bilaterally.  The 
diagnosis bilateral mild/moderate sensorineural hearing loss, 
and the examiner recommended the use of hearing protection.  
A September 2002 progress note further commented that the 
impression was high normal to mild sensorineural hearing loss 
bilaterally.  But this test is not usable for VA purposes 
because there is no measurement at the 3000 Hertz level and 
because it does not indicate whether the Maryland CNC test 
was the basis for the speech recognition scores.

On a September 2003 non-VA examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
--
45
LEFT
25
30
30
--
30

Speech recognition ability was again 100 percent bilaterally.  
The veteran also reported feeling as though he occasionally 
had fluid behind his right ear.  The diagnoses were mild to 
moderate mixed hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  Annual 
retesting was recommended, as was the use of hearing 
protection for loud noise.  But this test is also not usable 
for VA purposes because there is no measurement at the 3000 
Hertz level and because it does not indicate whether the 
Maryland CNC test was the basis for the speech recognition 
scores.

The veteran has also submitted a February 2006 non-VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
--
45
LEFT
15
25
35
--
35

Speech recognition ability was again 100 percent bilaterally.  
The diagnoses were mild/moderate sensorineural high frequency 
hearing loss in the right ear and moderate/severe 
sensorineural high frequency hearing loss in the left ear.  
Annual retesting and hearing amplification were recommended.  
But once again, this test is not usable for VA purposes 
because there is no measurement at the 3000 Hertz level and 
because it does not indicate whether the Maryland CNC test 
was the basis for the speech recognition scores.

These non-VA examinations appear to have been conducted by 
licensed audiologists working on a referral for the veteran's 
treating otolaryngologist (Timothy Drankwalter, D.O.).  But 
they do not appear to include speech discrimination testing 
using the Maryland CNC word test and provide only partial 
audiometric findings for only some of the necessary 
frequencies that must be considered.  Thus, none of the non-
VA examinations is usable for VA purposes to assess the claim 
for hearing loss disability.

The veteran's treating non-VA otolaryngologist (Dr. 
Drankwalter) also wrote in September 2003 as follows:

[The veteran] does suffer from a mild to moderate 
sensorineural hearing loss.  He did serve time in 
the military and served one tour of duty in 
Vietnam.  He did some minimal factory work prior 
to this.  It is more than likely that his 
sensorineural hearing loss is related to his 
military service.

This opinion is from the veteran's treating non-VA 
otolaryngologist.  But Dr. Drankwalter did not discuss the 
very recent history of ear infections that precipitated the 
veteran's initial complaints of ear problems.  Thus, the 
opinion is less probative on closer evaluation.

The record also includes several VA examinations.

On a November 2002 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
20
25
30
25
30

Speech recognition ability was 96 percent bilaterally.  The 
diagnoses were normal hearing acuity through 3000 Hertz 
sloping to a moderate sensorineural hearing loss in the right 
ear and normal hearing acuity through 1000 Hertz sloping to a 
moderate sensorineural hearing loss in the left ear.  The 
examiner could not comment on etiology.  

On an October 2005 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
15
35
LEFT
10
25
25
20
30

Speech recognition ability using the Maryland CNC word list 
was 98 percent for the right ear and 94 percent for the left 
ear.  The diagnosis was normal hearing acuity in the left ear 
and sloping to mild sensorineural hearing loss in the right 
ear.  The examiner also noted that the service medical 
records reflected normal hearing acuity a separation.  The 
examiner concluded that right ear hearing loss was less 
likely as not the result of active service.  

And finally, on a more recent VA audiological evaluation from 
May 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
30
LEFT
10
20
20
20
25

Speech recognition ability was 96 percent for the right ear 
and 98 percent for the left ear.  The examiner concluded that 
the veteran had normal hearing acuity bilaterally, and she 
further indicated that the veteran had no "ratable hearing 
loss" for either ear.  She also indicated that the earlier 
VA examination (in November 2002 and October 2005) "also 
indicate normal hearing acuity by VA standards for each 
ear."  (Emphasis added.)

The VA examinations were the type of hearing test mandated by 
38 C.F.R. § 3.385.  However, the puretone thresholds and 
speech recognition scores on these examinations do not 
satisfy the purely numerical standard that defines hearing 
loss disability for VA purposes under 38 C.F.R. § 3.385.

Thus, the evidence indicates (1) that the veteran first 
complained of hearing problems or ear problems in 2002, which 
is many years after service and (2) that the usable 
audiological evaluations do not satisfy the purely numerical 
standards for hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  Indeed, the most recent VA examinations 
reflect essentially "normal" hearing acuity and no 
relationship to active service.

The Board notes that the veteran served from January 1968 to 
January 1969 in the Republic of Vietnam during the Vietnam 
War, and he contends that he was exposed to noise from his 
duties as a platoon sergeant.  Indeed, the evidence indicates 
that he served in combat situations and received several 
decorations, including a Combat Infantryman's Badge and a 
Vietnam Campaign Medal.  

A relaxed evidentiary standard of proof applies to claims for 
service connection for injuries allegedly incurred in combat.  
38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette, 82 
F.3d at 392.  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

In this case, the record shows that the veteran served in 
combat.  His statements regarding noise exposure while 
serving as a platoon sergeant are consistent with the 
circumstances of his combat service.  However, as noted 
above, the evidence does not show that the veteran has 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385.  Therefore, the relaxed evidentiary burden of 
38 U.S.C.A. § 1154(b) ultimately does not permit service 
connection for this claim.

Thus, the weight of the evidence demonstrates that the 
veteran does not have a hearing loss disability for VA 
purposes.  Absent proof of a current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). Since the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for bilateral hearing loss disability is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


